461 F.2d 1263
John Wesley GAY, Petitioner-Appellant,v.Arthur K. BOLTON, Respondent-Appellee.
No. 72-1623 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 10, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 Appellant, although on parole from his state sentences, has an available state remedy under Section 50-127, Ga.Code Ann. Fox v. Dutton, 5th Cir. 1968, 406 F.2d 123, cert. denied 395 U.S. 916, 89 S. Ct. 1764, 23 L. Ed. 2d 229


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966